IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 36942

JUDITH H. BEAUDET,                                )      2011 Unpublished Opinion No. 399
                                                  )
       Plaintiff-Appellant,                       )      Filed: March 18, 2011
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
CHARLES P. HOOPS,                                 )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Respondent                       )      BE CITED AS AUTHORITY
                                                  )
and                                               )
                                                  )
NADIHOOPS, LLC, an Idaho limited                  )
liability company                                 )
                                                  )
       Intervenor-Respondent.                     )
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Boundary County. Hon. Steven C. Verby, District Judge.

       Judgment of the district court granting quiet title, affirmed.

       Judith H. Beaudet, Bonners Ferry, pro se appellant.

       Featherston Law Firm, Chtd., Brent C. Featherston, Sandpoint, for respondents.
                  ________________________________________________

GUTIERREZ, Judge
       Judith H. Beaudet appeals the district court’s judgment granting quiet title in favor of
Hoops and effectively denying her claims for relief.
                                                 I.
                                        BACKGROUND
       On December 2, 2000, Beaudet and Hoops entered into a limited partnership agreement
for the purpose of acquiring and holding a piece of property in Boundary County. In 2003,
Beaudet executed and recorded a quitclaim deed to Hoops. Beaudet received $20,000 from
Hoops for the purchase of her interest in the property. Hoops also provided Beaudet with an
option to buy back her interest in the property by paying him back the $20,000. Subsequently,

                                                 1
Beaudet attempted to negotiate her option to buy back the property by offering Hoops $5,000 to
put her one-half interest back into the land contract with a $15,000 balance due to Hoops at the
time of sale to a third-party buyer. Hoops rejected the offer.
       Beaudet filed a complaint with the district court alleging that she is the sole owner of the
property, a limited partnership defines the parties’ intent regarding the property, and that Hoops
blocked her from exercising her option to buy back the property. After a two-day court trial, the
district court determined that Beaudet signed the quitclaim deed, and thereby quitclaimed all
right, title, and interest in the property, and that Beaudet did not exercise her option to buy back
her interest in the property, but instead tried to renegotiate the option terms. The district court
further determined that the option was void as a matter of law since it failed to include a deadline
or time for performance. Beaudet now appeals.
                                                II.
                                   STANDARD OF REVIEW
       When this Court reviews a lower court’s decision, it determines whether the findings of
fact support the conclusions of law. Anderson v. Larsen, 136 Idaho 402, 405, 34 P.3d 1085,
1088 (2001). While we defer to the trial court’s findings of fact if supported by substantial and
competent evidence, we exercise free review of the trial court’s conclusions of law. State v.
Clark, 135 Idaho 255, 257, 16 P.3d 931, 933 (2000).
                                                III.
                                          DISCUSSION
       Beaudet’s opening brief contains twenty issues and, as best as can be determined, sets
forth the following arguments: the district court’s judgment and writs were improperly entered
and enforced; Beaudet has been denied the right to appeal; the district court erred in evaluating
the credibility of the testimony presented; the district court improperly admitted an exhibit
during trial; the district court aggregated the existing contract to a third party; Beaudet executed
the quitclaim deed under duress; and Hoops is not entitled to attorney fees and costs. Within
these numerous issues, Beaudet fails to develop any coherent arguments accompanied with
authority to support any of her claims. It is well established that an appellate court will not
consider a claim of error that is not supported by both argument and citation to authority. State
v. Grazian, 144 Idaho 510, 518, 164 P.3d 790, 798 (2007); State v. Zichko, 129 Idaho 259, 263,
923 P.2d 966, 970 (1996) (stating when issues on appeal are not supported by propositions of


                                                 2
law, authority, or argument, they will not be considered). A party waives an issue cited on
appeal if either authority or argument is lacking, not just if both are lacking. Zichko, 129 Idaho
at 263, 923 P.2d at 970. However, in the interest of providing some clarity, we address certain
issues that stand out.
       Beaudet asserts that the district court’s judgment and writs of restitution and possession
were improperly entered and enforced. She argues that they were based on the wrong judgment
day and were not signed or filed. Beaudet fails to provide any citations to the record or
elsewhere to show that these items were improperly entered. See I.A.R. 35(a)(6) (stating that the
argument section of the brief must contain “citations to the authorities, statutes and parts of the
transcript and record relied upon”). Beaudet further argues that she has been denied the right to
appeal. As this case is currently being reviewed by this Court, it is hard to see how Beaudet has
been denied this right. To the extent Beaudet is arguing that she was denied the right to appeal
her writ of restitution and writ of possession, those issues were subsumed into her motion for
stay of execution of the judgment, which was denied at the trial court level as well as the
appellate level.
       Beaudet asserts that the district court erred in evaluating the credibility of the testimony
presented because “the judge relied on his ‘common sense’ to reach a decision.” At the end of
the trial, the district court stated: “As a judge, I have to make a decision at the end of the day
what’s more probably likely to have happened than not happened. I resort to common sense, the
law, in making that decision.” The district court then went on to state that after listening and
watching Beaudet’s testimony, there were things that she did and said that made portions of her
testimony suspicious, such as when she was asked if her signature was on the quitclaim deed.
The district court noted that there were long pauses and it appeared that Beaudet was trying to
figure out a way to deny it was her signature. This is the type of decision the judge was referring
to when he stated that he would rely on common sense and the law. When examined in context,
it is clear that the judge was not relying solely on his common sense to make decisions. The
district court did not err in evaluating the credibility of the testimony.
       Beaudet asserts that Exhibit A, which was the quitclaim deed, was switched during trial
and that she was unable to prepare argument with regard to the new Exhibit A. However, when
Hoops’ counsel moved to admit Exhibit A, Beaudet made no objection on the basis that the
exhibit was switched, nor has she offered any evidence to prove as much. See State v. Fodge,


                                                   3
121 Idaho 192, 195, 824 P.2d 123, 126 (1992); Small v. State, 132 Idaho 327, 331, 971 P.2d
1151, 1155 (Ct. App. 1998) (holding that issues not raised below are not preserved for appeal).
Beaudet additionally argues that the district court aggregated the existing contract to a third party
and it is unclear as to what Beaudet is referring to in this instance.
       For the first time on appeal, Beaudet asserts that she was coerced into executing the
quitclaim deed. She argues that she was denied the opportunity to present evidence of coercion,
duress, or threat. Generally, issues not raised below may not be considered for the first time on
appeal. Fodge, 121 Idaho at 195, 824 P.2d at 126; Small, 132 Idaho at 331, 971 P.2d at 1155.
Nevertheless, the record does not support Beaudet’s argument that she was denied the
opportunity to present evidence of duress. During the trial, Beaudet was repeatedly asked if she
wanted to present rebuttal evidence or testimony in response to Hoops’ testimony that she freely
and voluntarily signed the quitclaim deed. Beaudet declined the opportunity to present evidence
or testimony on the issue of coercion.
       Finally, Beaudet argues that Hoops is not entitled to attorney fees and costs on appeal.
An award of attorney fees may be granted under I.C. § 12-121 to the prevailing party and such an
award is appropriate when the court is left with the abiding belief that the appeal has been
brought or defended frivolously, unreasonably, or without foundation. Rendon v. Paskett, 126
Idaho 944, 945, 894 P.2d 775,776 (Ct. App. 1995). Beaudet has brought this appeal without so
much as a cite to the record or any relevant authority. Moreover, she has not presented a cogent
argument for any of her claims.          The appeal was frivolous, unreasonable, and without
foundation. Therefore, we award Hoops, the prevailing party, attorney fees and costs as a matter
of right under I.A.R. 41.
                                                 IV.
                                          CONCLUSION
       There has been no showing of reversible trial error. The district court’s judgment in
favor of Hoops is affirmed. Costs and attorney fees are awarded to Hoops on appeal.
       Chief Judge GRATTON and Judge MELANSON CONCUR.




                                                   4